DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-28 and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 28 recites “wherein the liquid honey is not dried at temperatures sufficient to boil water” and such a broad limitation does not appear to be supported by Applicant’s originally filed specification. According to the MPEP, 2173.05 (i), “the mere absence of a positive recitation is not the basis for an exclusion”. Applicant cites a paragraph in the background of the PG Publication as allegedly providing support for the amended limitation, but that is not sufficient for supporting the amended claim language. Applicant’s specification does disclose a temperature range for the drying.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (USPA 2002/0022078) in view of Platt, Jr. et al. (USPN 4,472,450), both made of record by Applicant.
Regarding amended Claims 22-40 and new Claim 41, Gordon teaches an infused honey composition, and teaches a liquid honey, as Gordon teaches a composition which is a gelled food product such as a gelled fruit product, comprising about 55% to about 85% or about 55% to about 80% by weight of a nutritive carbohydrate sweetener or sugars, where the nutritive carbohydrate sweetener can be honey (Paragraphs 27, 42 and 44), and is understood to be in a liquid form and would have an initial moisture content, and teaches where the gelled products are further characterized by having at least a portion of the nutritive sweetener being provided by or from fruit sources or fruit solids which can be provided by fruit purees, and it is especially preferred where the fruit solids are about 5 to 15% of the nutritive carbohydrate sweetener component (Paragraphs 46-52) and in an embodiment teaches 15% of grape concentrate added, which means 15% fruit concentrate/solids by weight of the composition, which reads on the claimed amount of infusing agent added, where the infusing agent comprises extract or juice from grape, and where grapes are known to be in the Genus Vitis. Regarding the limitation of the infusing agent comprising a fresh, not from concentrate juice, Gordon teaches fruit purees with the claimed amount of moisture and also teaches that various fruit juices that are single strength are also suitable, as well as fresh fruit juices (Paragraphs 47 and 49). Gordon also teaches using untreated food pulp and fresh fruit (Paragraphs 46 and 49), therefore reading on a fresh, not from concentrate juice, and therefore also reading on an uncooked infusing agent or uncooked extract or juice, as claimed.
Therefore, where Gordon teaches a total nutritive carbohydrate sweetener in the food product of about 80% by weight and 15% of that is provided by fruit puree/solids/concentrate, this would leave about 65% by weight for the nutritive carbohydrate sweetener in the form of honey. Gordon also teaches fruit purees generally contains about 35 to 90% moisture (Paragraph 47), therefore meeting the limitation of the infusing agent having a moisture content in the claimed range, or where the moisture content of the infusing agent is at least 50% w/w or at least 85% w/w, and where the infusing agent comprises water, and rendering obvious the claimed limitation of the infusing agent having a moisture content of at least 95% by weight, as the term “about” in Gordon’s disclosure provides for lower and higher moisture contents.  Therefore, the use of honey as the nutritive carbohydrate sweetener would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the teachings of Gordon. Gordon teaches the following method steps of combining the sweetener (Example 1 teaches corn syrup, sucrose as nutritive carbohydrate sweeteners) and fruit solids such as grape concentrate, which reads on one of the claimed infusing agents as grapes from the genus Vitis, where the wet mixture has a moisture content of 25% (Paragraph 126-127). Gordon teaches heating the wet blend and cooking until a moisture content of about 20% to form a par-dried sweetened fruit blend (Paragraph 129). Gordon teaches adding other components such as acid, flavorings and colorings, and teaches molding and drying the trays of deposited fruit slurry until a final desired moisture content of 18% (Paragraph 131-132), where the final moisture content meets the claimed limitations. 
Regarding amended Claims 22-28 in particular, Gordon does not specifically teach the liquid honey having an initial moisture content in the claimed range or where the liquid honey has the claimed water activity. Gordon teaches preparing a base blend which includes the sugars, of which honey is an example to be used, where the base blend is heated to 170-190°F and for best results, 180°F (Paragraph 94), where all of the disclosed temperatures are below the boiling point of water, and where such heating would be expected to concentrate the honey, therefore providing some amount of drying to the extent that water is removed. Although Gordon is silent regarding the moisture content of the liquid honey.
Platt teaches that the actual water content of a particular honey will vary from a minimum of about 15% up to a maximum of 30% or greater (Column 1, lines 15-20). Since Platt teaches water contents in line with what Applicant has disclosed, one of ordinary skill in the art would have reasonably expected the water activity would also be comparable and that the honey is not dried. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the honey to have had an initial moisture content and water activity in the claimed range in light of the teachings of Platt and the known water content of honey. In light of the teachings of Platt, Gordon in view of Platt are deemed to teach where the infusing agent has a moisture content greater than the moisture content of the liquid honey, as claimed.
It is also noted that Applicant’s amended limitation of “wherein the liquid honey is not dried at temperatures sufficient to boil water” is written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding amended Claim 28 and dependent claims, since the product shown by this reference is an infused honey composition comprising the claimed amounts of liquid honey and infusing agent and have a final moisture content in the claimed range, the product is met. 
Regarding amended Claim 23 in particular, as previously set forth above, Gordon teaches the gelled food product comprises from about 55 to about 85% by weight of a nutritive carbohydrate sweetener, which can be honey and between 5-15% by weight of the nutritive carbohydrate sweetener can be fruit solids/fruit juice/fruit purees, which is the claimed infusing agent. Therefore, where around 85% by weight of the nutritive sweetener is used and is honey, and 5% of the nutritive sweetener is the infusing agent, this would equal about 4.25% by weight fruit solids and around 81% by weight of honey. The % by weight of honey is slightly lower than the claimed range. However, the calculated amount and the claimed range are close enough that one of ordinary skill in the art would have expected the resulting gelled food product to have similar or same properties. Furthermore, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. Therefore, such differences would have been obvious to one ordinary skill in the art before the effective filing date of the invention, in light of the teachings of Gordon. 
Regarding amended Claim 40 in particular, as previously set forth above, Gordon teaches the gelled food product comprises from about 55 to about 85% by weight of a nutritive carbohydrate sweetener, which can be honey and between 5-15% by weight of the nutritive carbohydrate sweetener can be fruit solids/fruit juice/fruit purees, which is the claimed infusing agent. Therefore, where around 85% by weight of the nutritive sweetener is used and is honey, and 5% of the nutritive sweetener is the infusing agent, this would equal about 4.25% by weight fruit solids and around 81% by weight of honey. Gordon also teaches fruit purees generally contains about 35 to 90% moisture (Paragraph 47), therefore meeting the limitation of the infusing agent having a moisture content of at least 85% w/w, and where the infused honey composition comprises an amount of the infusing agent in the claimed range, as set forth above.

Response to Arguments
The amendment to the specification has been acknowledged by the Examiner. Applicant's arguments filed 2/10/22 regarding the lack of priority asserted and the 112 rejections previously set forth have been fully considered and they were found to be  persuasive by the Examiner. Therefore, the lack of priority and 112 1st new matter rejections were withdrawn. However, the Examiner has set forth a new 112 1st new matter rejection regarding amended Claim 28, as set forth above. Applicant’s arguments regarding the prior art rejections have been carefully considered but they are not persuasive for the following reasons. Regarding Applicant’s amendment of Claim 28 to recite “wherein the liquid honey is not dried at temperatures sufficient to boil water”, as set forth above, the amended limitation has been addressed in the above rejection and the Examiner also points out that such a limitation can also be considered as a product by process, and as such, since the prior art teaches an infused honey composition comprising the claimed amount of liquid honey and infusing agent, where the infused honey composition has a final moisture content as claimed, the prior art is deemed to meet such a limitation as well. Applicant is reminded that the instant claims are product claims and process limitations are not considered significant to patentability if they can be shown to result in a materially different product from what is taught in the art. 
The Examiner notes that all of Applicant’s claims that recite intermediate moisture contents (liquid honey moisture contents) can also be considered product by process limitations as the claims are to an infused honey composition having a final moisture content and intermediate moisture contents would not expect to carry patentable weight if the final moisture content is taught by the prior art. At the present time, Applicants claimed infused honey composition is recited as comprising a claimed amount of liquid honey and infusing agent, and a final moisture content, all of which is taught by the prior art.  Therefore, there does not appear to be significant differences between Applicant’s recited infused honey composition and the infused honey composition taught in the prior art. 
Responding to Applicant’s arguments regarding Gordon and the new limitation of the honey not being dried at temperatures sufficient to boil water, Applicant cites Paragraph 129 of Gordon as teaching that the wet blend is heated by steam injection or vacuum cooking at 230-350F to a moisture content of about 20% to form a par-dried sweetened fruit blend. This may be the case but Gordon also teaches such steam injection is not a required process, and in Paragraph 95, Gordon discloses that “in certain preferred embodiments, step 20 can comprise the subset of providing an aqueous premix that is steam heated as set forth in Paragraph 129.  Therefore, Gordon teaches lower cooking/heating temperatures as set forth in Paragraph 94 and optional higher temperatures can be used in certain embodiments as set forth in Paragraph 95. It is also noted that, the MPEP states, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Therefore, the above disclosure of Gordon is seen as teaching the claimed limitation of drying at lower temperatures than those suitable for boiling water.
Applicant also argues that Gordon does not teach an infusing agent that is uncooked as Gordon teaches heating as set forth above in Paragraph 129. The Examiner refers to the above discussion of the steam heating disclosed in Paragraph 129 as an optional additional processing step in certain embodiments. In addition, the Examiner respectfully disagrees with Applicant’s reading of Gordon in light of the claims, as Gordon teaches using fresh or untreated juices or pulps as the infusing agent, as set forth above. Applicant’s claims merely recite where the infusing agent is an uncooked infusing agent, which is taught by Gordon. It is noted that Applicant’s claims do not pinpoint when the infusing agent is uncooked. Reference is also made to Applicant’s claims 24-27, for example, which recite a moisture content of the liquid honey; a moisture content that is no longer relevant in the infused honey composition of Claim 28 when a final moisture content of the composition is recited, and the liquid honey may have a different moisture content in the final composition. Similarly, the Examiner is treating new Claim 40 as reciting a characteristic of the infusing agent used in the composition, and therefore Gordon was properly applied in teaching an uncooked infusing agent which is used to prepare the composition. It is noted that Applicant also discloses where the infused honey may be dried to provide a final honey product having a final moisture content (Paragraphs 48 and 71 of Applicant’s PG Publication). Applicant is actually silent as to a temperatures that may be used for the drying of the infused honey. Applicant is again reminded that the claims are to a composition and not a method of making the composition. Therefore, the office action is made final at this time and deemed proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/2/2022